Judgment and order reversed on the law and facts and a new trial granted, without costs of this appeal to either party. Memorandum: The verdict of the jury was against the weight of the credible evidence. Upon a new trial it will be incumbent upon the plaintiffs to prove compliance with section 50-e of the General Municipal Law. All concur. (Appeal from a judgment of Erie Trial Term for plaintiff in a negligence action. The order denied a motion for a new trial.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.